Exhibit 10.1

$400,000,000

CHAPARRAL ENERGY, INC.

8  1/4% Senior Notes due 2021

Purchase Agreement

February 7, 2011

Wells Fargo Securities, LLC

As Representative of the several Initial Purchasers

listed in Schedule 1 hereto

c/o Wells Fargo Securities, LLC

301 South College Street

Charlotte, North Carolina 28288

Ladies and Gentlemen:

Chaparral Energy, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several Initial Purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $400,000,000 principal amount of its 8  1/4% Senior Notes due
2021 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of February 22, 2011 (the “Indenture”) among the Company, the
guarantors listed in Schedule 2 hereto (the “Guarantors”) and Wells Fargo Bank,
National Association, as trustee (the “Trustee”) and will be guaranteed on an
unsecured senior basis by each of the Guarantors (the “Guarantees”).

The Securities will be sold to the Initial Purchasers in a transaction not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering memorandum dated February 7, 2011 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement (as defined in
Section 14(g)). The Company hereby confirms that it has authorized the use of
the Preliminary Offering Memorandum, the other Time of Sale Information (as
defined below) and the Offering Memorandum in connection with the offering and
resale of the Securities by the Initial Purchasers in the manner contemplated by
this Agreement. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Preliminary Offering Memorandum.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.



--------------------------------------------------------------------------------

Pursuant to the offer to purchase dated February 7, 2011, the Company is
offering to purchase (the “Tender Offer”) any and all of its outstanding 8.500%
Senior Notes due 2015 (the “2015 Notes”) and is seeking consents (the “Consent
Solicitation”) for proposed amendments and waivers to the indenture dated as of
December 1, 2005, pursuant to which the 2015 Notes are outstanding among the
Company, the guarantors party thereto and Wells Fargo Bank, National
Association, as trustee (the “2015 Notes Indenture”). As described in the Time
of Sale Information and the Offering Memorandum, proceeds from the issuance and
sale of the Securities, shall be used to (i) pay consideration to holders who
tender their 2015 Notes in the Tender Offer and deliver their consents pursuant
to the Consent Solicitation, (ii) if necessary, redeem any untendered 2015 Notes
in accordance with the terms of the 2015 Notes Indenture, and (iii) pay fees and
expenses in connection with the Tender Offer and Consent Solicitation and the
issuance and sale of the Securities.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities.

(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, agrees,
severally and not jointly, to purchase from the Company, in each case, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, the respective principal amount of
Securities set forth opposite such Initial Purchaser’s name in Schedule 1 hereto
at a price equal to 98.0% of the principal amount thereof, plus accrued
interest, if any, from February 22, 2011 to the Closing Date. The Company will
not be obligated to deliver the Securities except upon payment for all the
Securities to be purchased as provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information and
the Offering Memorandum. Each Initial Purchaser, severally and not jointly,
represents, warrants and agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

 

2



--------------------------------------------------------------------------------

(ii) neither it nor any Person acting on its behalf has solicited offers for, or
offered or sold, or will solicit offers for, or offer or sell, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act (“Regulation D”)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(g) and 6(h), McAfee & Taft A Professional
Corporation, as counsel for the Company, and Cahill Gordon & Reindel LLP as
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) The Company acknowledges and agrees that the Initial Purchasers are acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, no Initial Purchaser is advising the Company or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company shall consult with its own advisors concerning such
matters and shall be responsible for making their own independent investigation
and appraisal of the transactions contemplated hereby, and the Initial
Purchasers shall have no responsibility or liability to the Company with respect
thereto. Any review by the Initial Purchasers of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Initial Purchasers and shall not be on
behalf of the Company.

 

3



--------------------------------------------------------------------------------

2. Payment and Delivery.

(a) Payment for and delivery of the Securities will be made at the offices of
Cahill Gordon & Reindel LLP at 10:00 A.M., New York City time, on February 22,
2011, or at such other time or place on the same or such other date, not later
than the fourth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.”

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Notes”), with any transfer taxes payable
in connection with the sale of the Securities duly paid by the Company. The
Global Notes will be made available for inspection by the Representative not
later than 1:00 P.M., New York City time, on the business day prior to the
Closing Date.

3. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and, the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities does not and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company and the Guarantors make no representation or warranty with respect
to any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Time of Sale Information or the Offering Memorandum.

(b) Additional Written Communications. The Company and the Guarantors (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) has not prepared, made, used, authorized, approved or referred
to and will not prepare, make, use, authorize, approve or refer to any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company and the Guarantors or
their agents and representatives (other than a communication referred to in
clauses (i), (ii) and (iii) below) an “Issuer Written Communication”) other than
(i) the Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) the
document listed on Annex A hereto, including a term sheet substantially in the
form of Annex B hereto, which constitutes part of the Time of Sale Information,
and (iv) any electronic road show or other written communications, in each case
used in accordance with Section 4(c). Each such Issuer Written Communication,
when taken together with the Time of Sale Information, did not, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company and the Guarantors make no representation

 

4



--------------------------------------------------------------------------------

and warranty with respect to any statements or omissions made in each such
Issuer Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representative expressly for use in any Issuer
Written Communication. Each Issuer Written Communication does not conflict with
the Time of Sale Information or the Offering Memorandum.

(c) Financial Statements. The historical financial statements and the related
notes thereto of the Company and its consolidated subsidiaries included in each
of the Time of Sale Information and the Offering Memorandum present fairly the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods covered
thereby; the other financial information included in each of the Time of Sale
Information and the Offering Memorandum has been derived from the accounting
records of the Company and its subsidiaries and presents fairly the information
shown thereby; and the “Summary consolidated historical financial information”
and “Selected historical consolidated financial information” set forth in each
of the Time of Sale Information and the Offering Memorandum is accurately
presented in all material respects and prepared on a basis consistent with the
audited and unaudited historical consolidated financial statements from which it
has been derived.

(d) No Material Adverse Change. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, since the date of the most recent
financial statements of the Company included in each of the Time of Sale
Information and the Offering Memorandum, (i) there has not been any change in
the capital stock or long-term debt of the Company or any of its subsidiaries
(other than borrowings under the ABL Revolving Facility (as defined in
Section 14(g)), or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, consolidated financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement other than in the
ordinary course of business; and (iii) neither the Company nor any of its
subsidiaries has sustained any loss or interference (including any liability or
obligation) with its business, including from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority that is material to the Company and its
subsidiaries, taken as a whole.

(e) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each other jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, and have all power and authority
necessary to own or lease their respective properties and to conduct the
businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the business, properties,
consolidated financial position, stockholders’ equity or results of operations
of the Company and its subsidiaries taken as a whole or on the performance

 

5



--------------------------------------------------------------------------------

by the Company and the Guarantors of their obligations under the Securities and
the Guarantees (a “Material Adverse Effect”). The subsidiaries listed in
Schedule 2 to this Agreement are the only direct or indirect subsidiaries of the
Company other than Oklahoma Ethanol LLC and Chaparral Biofuels, L.L.C., which
will not be Guarantors. The Company does not own, directly or indirectly, equity
securities or similar ownership interests of any entity other than its interests
in such subsidiaries.

(f) Capitalization. The Company has an authorized capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization.” The limited partnership agreements or limited
liability company agreements governing all outstanding limited partnership
interests or limited liability company interests of each Guarantor have been
validly executed and delivered, and all capital contributions required under
such limited partnership agreements or limited liability company agreements have
been paid in full; and, except as otherwise described in each of the Time of
Sale Information and the Offering Memorandum, the limited partnership interests
or limited liability company interests of each Guarantor are owned directly or
indirectly by the Company, free and clear of any lien, charge, encumbrance or
security interest, except as otherwise described in the Time of Sale Information
and the Offering Memorandum, including without limitation for liens under or
permitted by the ABL Revolving Facility.

(g) Due Authorization. The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities, the
Indenture (including each Guarantee set forth therein), the Exchange Securities
and the Registration Rights Agreement (to the extent a party thereto)
(collectively, the “Transaction Documents”), and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated by
the Transaction Documents has been duly and validly taken.

(h) The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally or by general equitable
principles regardless of whether enforcement is sought in law or equity
(collectively, the “Enforceability Exceptions”); and on the Closing Date, the
Indenture will conform in all material respects to the requirements of the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder.

(i) The Securities and the Guarantees. The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Securities

 

6



--------------------------------------------------------------------------------

have been duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be valid and legally binding
obligations of each of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

(j) The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related guarantees) will have been duly authorized by the Company
and each of the Guarantors and, when duly executed, authenticated, issued and
delivered in accordance with the Indenture and as contemplated by the
Registration Rights Agreement, will constitute valid and legally binding
obligations of the Company, as issuer, and each of the Guarantors, as guarantor,
enforceable against the Company and each of the Guarantors in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture.

(k) Purchase and Registration Rights Agreement. This Agreement has been duly
authorized, executed and delivered by the Company and each of the Guarantors;
and the Registration Rights Agreement has been duly authorized by the Company
and each of the Guarantors and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company and each of the Guarantors enforceable
against the Company and each of the Guarantors in accordance with its terms,
subject to the Enforceability Exceptions, and except that rights to indemnity
and contribution thereunder may be limited by applicable law and public policy.

(l) Descriptions of Certain Documents. Each of the Securities, the Guarantees,
the Indenture and the Registration Rights Agreement conforms in all material
respects to the descriptions thereof contained in each of the Time of Sale
Information and the Offering Memorandum.

(m) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over it or its
properties, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect.

(n) No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities (and the Guarantees) and the
consummation of the transactions contemplated by the Transaction Documents
(including the Tender Offer and Consent Solicitation) will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan

 

7



--------------------------------------------------------------------------------

agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject (other than liens intended to be created under the ABL
Revolving Facility), (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of the Company or any of
its subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation, default, lien charge or encumbrance that
would not, individually or in the aggregate, have a Material Adverse Effect.

(o) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (and the
Guarantees) and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications (i) as may be required under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers, (ii) with respect to the Exchange
Securities (and the related guarantees) as may be required under the Securities
Act and applicable state securities laws as contemplated by the Registration
Rights Agreement, (iii) which have been, or prior to the Closing Date will be,
obtained, and (iv) which, if not obtained, would not, individually or in the
aggregate, have a Material Adverse Effect.

(p) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory, actions, suits or proceedings pending to which the Company or any of
its subsidiaries is or may be a party or to which any property of the Company or
any of its subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
could reasonably be expected to have a Material Adverse Effect; to the Company’s
and each of the Guarantors’ knowledge, no such actions, suits or proceedings are
threatened or contemplated by any governmental or regulatory authority or
threatened by others.

(q) Independent Accountants. Grant Thornton LLP, who have certified certain
financial statements of the Company and its subsidiaries in each of the Time of
Sale Information and the Offering Memorandum, are independent public accountants
with respect to the Company and its subsidiaries and are independent public
accountants within the meaning of Rule 101 of the Code of Professional Conduct
of the American Institute of Certified Public Accountants and its
interpretations and rulings thereunder.

(r) Title to Real and Personal Property. The Company and its subsidiaries have
(1) good and defensible title to oil and gas properties owned by the Company and
its subsidiaries, (2) good and indefeasable title in fee simple to all other
real property owned by the Company and its subsidiaries and (3) good title to
all items of personal property owned by the Company and its subsidiaries, in
each case that are material to the respective businesses of the Company and its
subsidiaries, free and clear of all liens, encumbrances, claims and defects and
imperfections of title, except (i) those that are described in the each of the
Time of Sale Information and the Offering Memorandum, (ii) those under

 

8



--------------------------------------------------------------------------------

the ABL Revolving Facility, (iii) those under oil and gas leases, options to
lease, operating agreements, utilization and pooling agreements, participation
and drilling concessions agreements and gas sales contracts, securing payment of
amounts not yet due and payable and of a scope and nature customary in the oil
and gas industry, (iv) those that do not materially interfere with the use made
and proposed to be made of such property by the Company and its subsidiaries or
(v) those that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made or proposed to be made of such
real property and buildings by the Company or its subsidiaries.

(s) Title to Intellectual Property. The Company and its subsidiaries own or
possess or are licensed to use adequate rights to use all material patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses, except where the failure to own, possess or license
such rights would not, individually or in the aggregate, have a Material Adverse
Effect; the Company and its subsidiaries have not received any notice of any
claim of infringement of or conflict with any such rights of others.

(t) Investment Company Act. Neither the Company nor any of its subsidiaries is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum none of them will be, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively,
“Investment Company Act”).

(u) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof to the extent that such taxes have become due and are not being
contested in good faith with such exceptions as would not, individually or in
the aggregate, result in a Material Adverse Effect; and except as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum,
there is no tax deficiency that has been asserted against the Company or any of
its subsidiaries or any of their respective properties or assets, which has had,
nor does the Company have any knowledge of any tax deficiency, which if
determined adversely to the Company or its subsidiaries might, individually or
in the aggregate, have a Material Adverse Effect.

(v) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties, the conduct of their respective businesses
as described in each of the Time of Sale Information and the Offering
Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
described in each of the Time of Sale Information and the Offering Memorandum,
neither the Company nor any of its subsidiaries has received notice of any
revocation or modification

 

9



--------------------------------------------------------------------------------

of any such license, certificate, permit or authorization or has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course, except for notices, modifications or
non-renewals as would not, individually or in the aggregate, have a Material
Adverse Effect.

(w) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company
and the Guarantors, is contemplated or threatened, which disturbance or dispute
would have a Material Adverse Effect.

(x) Compliance With Environmental Laws. The Company and its subsidiaries (i) are
in compliance with any and all applicable federal, state, local and foreign
laws, rules, regulations, decisions and orders relating to the protection of
human health and safety and the environment including without limitation those
imposing liability or standards of conduct concerning any hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance with all permits, licenses or
other approvals currently required of them under applicable Environmental Laws
to conduct their respective businesses; (iii) have not received notice of any
actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except in any such case as described in each of the Time of Sale
Information and the Offering Memorandum or for any such failure to comply with,
or failure to receive required permits, licenses or approvals, or liability as
would not, individually or in the aggregate, have a Material Adverse Effect.
None of the Company or any of its subsidiaries has received notice that it has
been identified as a potentially responsible party under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), or any comparable state law; and (v) no property or facility of the
Company or any of its subsidiaries is (x) listed or, to the Company’s or any
subsidiary’s knowledge, proposed for listing on the National Priorities List
under CERCLA or is (y) listed in the Comprehensive Environmental Response,
Compensation, Liability Information System List promulgated pursuant to CERCLA,
or on any comparable list maintained by any state or local governmental
authority.

(y) Compliance With ERISA. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in all material respects in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions.

(z) Accounting Controls. The Company and its subsidiaries maintain systems of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance

 

10



--------------------------------------------------------------------------------

with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(aa) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are reasonably adequate
for the conduct by the Company and its subsidiaries of their respective
businesses as is customary for companies engaged in similar businesses in
similar industries; and neither the Company nor any of its subsidiaries has
(i) received notice from any insurer or agent of such insurer that any material
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance or (ii) any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage at reasonable cost from similar insurers
as may be necessary to continue its business.

(bb) Solvency. On and immediately after the Closing Date, the Company (after
giving effect to the issuance of the Securities and the other transactions
related thereto as described in each of the Time of Sale Information and the
Offering Memorandum) will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Company is not less than the total amount required to pay the liabilities of the
Company on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) the Company is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business; (iii) assuming consummation of the issuance of the Securities as
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, the Company is not incurring debts or liabilities beyond its ability
to pay as such debts and liabilities mature; (iv) the Company is not engaged in
any business or transaction, and does not propose to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which the Company is engaged; and (v) the Company is not a defendant in any
civil action that would result in a judgment that the Company is or would become
unable to satisfy.

(cc) No Restrictions on Subsidiaries. Except for the restrictions applicable to
subsidiaries that will not be Guarantors, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.

(dd) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

 

11



--------------------------------------------------------------------------------

(ee) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(ff) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(gg) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(hh) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

(ii) No Stabilization. Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(jj) Margin Rules. Neither the Company nor any of its subsidiaries has taken,
and none of them will take, any action that might cause the issuance, sale and
delivery of the Securities nor the application of the proceeds thereof by the
Company as described in each of the Time of Sale Information and the Offering
Memorandum to violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

(kk) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

 

12



--------------------------------------------------------------------------------

(ll) Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or any Guarantor to believe
that the statistical and market-related data included in each of the Time of
Sale Information and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.

(mm) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in a prospectus that is not described in each of the Time of Sale
Information and the Offering Memorandum and that is not so described therein.

(nn) Engineers; Reserve Reports. The information described in the each of Time
of Sale Information and the Offering Memorandum regarding the estimated proved
reserves of the Company and the Guarantors is based in part on the reports
generated by Cawley, Gillespie & Associates, Inc., Ryder Scott Company, L. P.
and Lee Keeling & Associates, Inc., each as independent petroleum engineers with
respect to the Company and the Guarantors (the “Engineers”). The information
underlying the estimates of the reserves of the Company and the Guarantors
supplied by the Company to the Engineers, for the purposes of preparing the
reserve reports of the Company referenced in each of the Time of Sale
Information and the Offering Memorandum (the “Reserve Reports”), was true and
correct in all material respects on the date of each such Reserve Report; the
estimates of future capital expenditures and other future exploration and
development costs supplied to the Engineers were prepared in good faith and with
a reasonable basis; the information provided to the Engineers for purposes of
preparing the Reserve Reports was prepared in all material respects in
accordance with customary industry practices; the Engineers were, as of the date
of each of the Reserve Reports prepared by them, and are, as of the date hereof,
independent petroleum engineers with respect to the Company and the Guarantors;
other than normal production of reserves and intervening spot market product
price fluctuations, and except as disclosed in the each of Time of Sale
Information and the Offering Memorandum, neither the Company nor any of the
Guarantors is aware of any facts or circumstances that would result in a
material decline in the reserves in the aggregate, or the aggregate present
value of future net cash flows therefrom, as described in the each of Time of
Sale Information and the Offering Memorandum and as reflected in the Reserve
Reports; and the estimates of such reserves and the present value of the future
net cash flows therefrom as described in the each of Time of Sale Information
and the Offering Memorandum and reflected in the Reserve Reports comply in all
material respects with the Securities Act.

(oo) OFAC. None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(pp) Compliance with Foreign Corrupt Practices Act. Neither the Company nor any
of its subsidiaries nor, to the best knowledge of the Company and each of the
Guarantors, any director, officer,

 

13



--------------------------------------------------------------------------------

agent, employee or other person associated with or acting on behalf of the
Company or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

4. Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representative may
reasonably request.

(b) Amendments or Supplements. Before finalizing the Offering Memorandum or
making or distributing any amendment or supplement to any of the Time of Sale
Information or the Offering Memorandum, the Company will furnish to the
Representative and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement for review, and will not
distribute any such proposed Offering Memorandum, amendment or supplement to
which the Representative reasonably objects.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or, to the extent the Company becomes
aware, threatening of any proceeding for that purpose; (ii) of the occurrence of
any event at any time prior to the completion of the initial offering of the
Securities as a result of which the Preliminary Offering Memorandum or the
Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
the Preliminary Offering Memorandum or the Offering Memorandum is delivered to a
purchaser, not misleading; (iii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which an Issuer Written Communication would include any untrue statement of a
material fact; and (iv) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or, to the extent the Company becomes aware,
threatening of any proceeding for such purpose; and the Company will use its
commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will obtain as
soon as possible the withdrawal thereof.

 

14



--------------------------------------------------------------------------------

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented will not, in light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
earlier of (i) 180 days following the Closing Date and (ii) completion of the
initial distribution of the Securities (x) any event shall occur or condition
shall exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (y) it is
necessary to amend or supplement the Offering Memorandum to comply with law, the
Company will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Offering Memorandum as may be necessary so
that the statements in the Offering Memorandum as so amended or supplemented
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year.

 

15



--------------------------------------------------------------------------------

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds.”

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Company. Until the issuance of the Exchange Securities,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities that have
been acquired by any of them, except for Securities purchased by the Company or
any of its affiliates and resold in a transaction registered under the
Securities Act.

(m) No Integration. None of the Company, any of its affiliates (as defined in
Rule 501(b) of Regulation D) or any person acting on behalf of the Company or
such affiliate will, directly or through any agent, sell, offer for sale,
solicit offers to buy or otherwise negotiate in respect of, any security (as
defined in the Securities Act), that is or will be integrated with the sale of
the Securities in a manner that would require registration of the Securities
under the Securities Act. The Company will take all action that is appropriate
or necessary to assure that its offerings of other securities will not be
integrated for purposes of the Securities Act with the offering contemplated
hereby.

(n) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o) No Stabilization. Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under

 

16



--------------------------------------------------------------------------------

the Securities Act) that was not included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum,
(iii) any written communication listed on Annex A or prepared pursuant to
Section 4(c) above (including any electronic road show), (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
advance in writing or (v) any written communication relating to or that contains
the terms of the Securities and/or other information that was included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of the Guarantors by any
“nationally recognized statistical rating organization”, as such term is defined
by the Commission for purposes of Rule 436(g)(2) under the Securities Act; and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, or has changed its outlook with respect to, its rating
of the Securities or of any other debt securities or preferred stock issued or
guaranteed by the Company or any of the Guarantors (other than an announcement
with positive implications of a possible upgrading).

(c) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, no event or condition of a type described in Section 3(d) hereof
shall have occurred or shall exist, which event or condition is not described in
each of the Time of Sale Information (excluding any amendment or supplement
thereto) and the Offering Memorandum (excluding any amendment or supplement
thereto) the effect of which in the judgment of Wells Fargo Securities, LLC
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

(d) Officers’ Certificate. The Representative shall have received on and as of
the Closing Date a certificate of the chief executive officer, the chief
financial officer and the general counsel of the Company (i) confirming that
such officers have carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the best knowledge of such officers, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct,
(ii) confirming that the other representations and warranties of the Company and
the Guarantors in this Agreement are true and correct and that the Company and
the Guarantors have complied with all agreements and satisfied all conditions on
their

 

17



--------------------------------------------------------------------------------

part to be performed or satisfied hereunder at or prior to the Closing Date,
(iii) to the effect set forth in paragraphs (b) and (c) above and (iv) that, to
the knowledge of such officers, the statements of the Company and its officers
made in any certificates delivered pursuant to this Agreement are true and
correct on and as of the Closing Date.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date,
Grant Thornton LLP shall have furnished to the Representative, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information of the Company and its subsidiaries contained in each of the Time of
Sale Information and the Offering Memorandum; provided that the letter delivered
on the Closing Date shall use a “cut-off” date no more than three business days
prior to such Closing Date.

(f) Reserve Engineer Letters. The Initial Purchasers shall have received
letters, dated the Closing Date and addressed to the Initial Purchasers, from
Cawley, Gillespie & Associates, Inc., Ryder Scott Company, L. P. and Lee
Keeling & Associates, Inc., each an independent petroleum engineering firm for
the Company, in form and substance reasonably satisfactory to the Representative
and counsel for the Initial Purchasers.

(g) Opinion of Counsel for the Company. McAfee & Taft A Professional
Corporation, counsel for the Company, and Robert W. Kelly II, Esq., General
Counsel of the Company, shall have furnished to the Representative, at the
request of the Company, their written opinion (and a negative assurance letter,
in the case of McAfee & Taft, P.C.), dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, to the effect set forth in Annexes D-1 and D-2, respectively,
hereto.

(h) Opinion of Counsel for the Initial Purchasers. The Representative shall have
received on and as of the Closing Date an opinion and negative assurance letter
of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers, with respect
to such matters as the Initial Purchasers may reasonably request, and such
counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(j) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.

 

18



--------------------------------------------------------------------------------

(k) Registration Rights Agreement. The Representative shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.

(l) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(m) Tender Offer. Substantially concurrently with the Closing Date, the Company
shall have given notice to the trustee under the 2015 Notes Indenture of the
Company’s election to redeem all of the 2015 Notes that remain outstanding
following the consummation of the Tender Offer and Consent Solicitation.

(n) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such Initial Purchaser, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state in the Time of
Sale Information or the Offering Memorandum a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of the Guarantors,
their respective directors and officers and each person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) the Company or any of the Guarantors to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages

 

19



--------------------------------------------------------------------------------

or liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information furnished to the Company in writing by such
Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto), it being understood and agreed that the only such
information consists of the following: the information contained in the fourth
sentence of the eleventh paragraph and the thirteenth paragraph under the
caption “Plan of distribution” in the Preliminary Offering Memorandum and the
Offering Memorandum.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may designate in such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any reasonably necessary local counsel) for all Indemnified
Persons, and that all such reasonable fees and expenses shall be paid or
reimbursed as they are incurred. Any such separate firm for any Initial
Purchaser, its affiliates, directors and officers and any control persons of
such Initial Purchaser shall be designated in writing by Wells Fargo Securities,
LLC and any such separate firm for the Company, the Guarantors, their respective
directors and officers and any control persons of the Company and the Guarantors
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person

 

20



--------------------------------------------------------------------------------

shall have requested that an Indemnifying Person reimburse the Indemnified
Person for fees and expenses of counsel as contemplated by this paragraph, the
Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 45 days after receipt by the Indemnifying Person of such request and
(ii) the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 7,

 

21



--------------------------------------------------------------------------------

in no event shall an Initial Purchaser be required to contribute any amount in
excess of the amount by which the total discounts and commissions received by
such Initial Purchaser with respect to the offering of the Securities exceeds
the amount of any damages that such Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 7 are several in proportion to their respective purchase
obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
Wells Fargo Securities, LLC, by notice to the Company, if after the execution
and delivery of this Agreement and prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on or by any of the
New York Stock Exchange, the American Stock Exchange, the Nasdaq National Market
or the over-the-counter market; (ii) trading of any securities issued or
guaranteed by the Company or any of the Guarantors shall have been suspended on
any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of Wells Fargo
Securities, LLC, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

9. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

 

22



--------------------------------------------------------------------------------

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and reasonable expenses of counsel for
the Initial Purchasers), (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii)

 

23



--------------------------------------------------------------------------------

all expenses and application fees incurred in connection with the approval of
the Securities for book-entry transfer by DTC; and (ix) all expenses incurred by
the Company in connection with any “road show” presentation to potential
investors.

(b) If (i) the Company for any reason fails to tender the Securities for
delivery to the Initial Purchasers or (ii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement other than
a termination pursuant to Section 8(i), 8(iii) or 8(iv), the Company and each of
the Guarantors jointly and severally agree to reimburse the Initial Purchasers
for all out-of-pocket costs and expenses (including the fees and expenses of
their counsel) reasonably incurred by the Initial Purchasers in connection with
this Agreement and the offering contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

14. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by Wells Fargo Securities, LLC on behalf of the Initial
Purchasers, and any such action taken by Wells Fargo Securities, LLC shall be
binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Wells Fargo Securities, LLC,
301 South College Street, Charlotte, North Carolina 28288-0604, Attention: Peter
Daniel, with a copy to Cahill Gordon & Reindel LLP, 80 Pine Street, New York,
New York, Attention: Doug Horowitz, Esq. Notices to the Company shall be given
to it at 701 Cedar Lake Boulevard, Oklahoma City, Oklahoma 73114 (fax:
(405) 478-2906); Attention: General Counsel.

 

24



--------------------------------------------------------------------------------

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(g) Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“ABL Revolving Facility” shall mean that certain eighth restated senior secured
asset-based revolving credit facility of the Company, dated as of April 12,
2010, by and among the borrowers party thereto, including the Company, and
JPMorgan Chase Bank, N.A., as Administrative Agent, as amended to the date
hereof.

“Agreement” shall mean this purchase agreement.

 

25



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, CHAPARRAL ENERGY, INC. By:  

/s/ Mark A. Fischer

  Name: Mark A. Fischer   Title: Chief Executive Officer and President CHAPARRAL
ENERGY, L.L.C. By:  

/s/ Mark A. Fischer

  Name: Mark A. Fischer   Title: Manager NORAM PETROLEUM, L.L.C. By:  

/s/ Mark A. Fischer

  Name: Mark A. Fischer   Title: Manager CHAPARRAL RESOURCES, L.L.C. By:  

/s/ Mark A. Fischer

  Name: Mark A. Fischer   Title: Manager

 

26



--------------------------------------------------------------------------------

CHAPARRAL CO2, L.L.C. By:  

/s/ Mark A. Fischer

  Name: Mark A. Fischer   Title: Manager CHAPARRAL REAL ESTATE, L.L.C. By:  

/s/ Mark A. Fischer

  Name: Mark A. Fischer   Title: Manager CEI ACQUISITION, L.L.C. By:  

/s/ Mark A. Fischer

  Name: Mark A. Fischer   Title: Manager CEI PIPELINE, L.L.C. By:  

/s/ Mark A. Fischer

  Name: Mark A. Fischer   Title: Manager GREEN COUNTRY SUPPLY, INC. By:  

/s/ Mark A. Fischer

  Name: Mark A. Fischer   Title: President

 

27



--------------------------------------------------------------------------------

CHAPARRAL EXPLORATION, L.L.C. By:  

/s/ Mark A. Fischer

  Name: Mark A. Fischer   Title: Manager ROADRUNNER DRILLING, L.L.C. By:  

/s/ Mark A. Fischer

  Name: Mark A. Fischer   Title: Manager

 

28



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC

For itself and on behalf of the several

Initial Purchasers listed in Schedule 1 hereto.

By  

/s/ Authorized Signatory

  Authorized Signatory

 

29



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

Wells Fargo Securities, LLC

   $ 120,000,000   

J.P. Morgan Securities LLC

   $ 49,000,000   

Credit Suisse Securities (USA) LLC

   $ 49,000,000   

RBC Capital Markets, LLC

   $ 49,000,000   

UBS Securities LLC

   $ 49,000,000   

Capital One Southcoast, Inc.

   $ 15,000,000   

Credit Agricole Securities (USA) Inc.

   $ 15,000,000   

SG Americas Securities, LLC

   $ 15,000,000   

Scotia Capital (USA) Inc.

   $ 6,500,000   

Lloyds TSB Bank plc

   $ 6,500,000   

Comerica Securities, Inc.

   $ 6,500,000   

Natixis Securities North America Inc.

   $ 6,500,000   

Mitsubishi UFJ Securities (USA), Inc.

   $ 6,500,000   

U.S. Bancorp Investments, Inc.

   $ 6,500,000            

Total

   $ 400,000,000   



--------------------------------------------------------------------------------

Schedule 2

Guarantors

 

Name of Subsidiary

  

Jurisdiction of Incorporation or Organization

Chaparral Energy, L.L.C.    Oklahoma NorAm Petroleum, L.L.C.    Oklahoma
Chaparral Resources, L.L.C.    Oklahoma Chaparral CO2, L.L.C.    Oklahoma
Chaparral Real Estate, L.L.C.    Oklahoma CEI Acquisition, L.L.C.    Delaware
Green Country Supply, Inc.    Oklahoma CEI Pipeline, L.L.C.    Texas Chaparral
Exploration, L.L.C.    Delaware Roadrunner Drilling, L.L.C.    Oklahoma



--------------------------------------------------------------------------------

ANNEX A

Additional Time of Sale Information

1. Term sheet containing the terms of the Securities, substantially in the form
of Annex B.



--------------------------------------------------------------------------------

ANNEX B

Form of

Pricing Term Sheet for

the Securities

To be provided under separate cover.



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.



--------------------------------------------------------------------------------

(c) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), each
initial purchaser has represented and agreed that with effect from and including
the date on which the Prospectus Directive is implemented in that Relevant
Member State (the “Relevant Implementation Date”) it has not made and will not
make an offer of Notes which are the subject of the offering contemplated by
this Offering Circular to the public in that Relevant Member State other than:

(i) to any legal entity which is a qualified investor as defined in the
Prospectus Directive;

(ii) to fewer than 100 or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of the relevant Dealer or Dealers nominated by the Issuer for any such
offer; or

(iii) in any other circumstances falling within Article 3(2) of the Prospectus
Directive,

provided that no such offer of Notes shall require the Issuer or any initial
purchaser to publish a prospectus pursuant to Article 3 of the Prospectus
Directive.

For the purposes of this provision, the expression an “offer of Notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State, the expression “Prospectus Directive” means Directive 2003/71/EC (and
amendments thereto, including the 2010 PD Amending Directive, to the extent
implemented in the Relevant Member State), and includes any relevant
implementing measure in the Relevant Member State and the expression “2010 PD
Amending Directive” means Directive 2010/73/EU.

Each initial purchaser has represented and agreed that:

(i) (a) it is a person whose ordinary activities involve it in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of its business and (b) it has not offered or sold and will not offer
or sell the Notes other than to persons whose ordinary activities involve them
in acquiring, holding, managing or disposing of investments (as principal or as
agent) for the purposes of their businesses or who it is reasonable to expect
will acquire, hold, manage or dispose of investments (as principal or agent) for
the purposes of their businesses where the issue of the Notes would otherwise
constitute a contravention of Section 19 of the FSMA by the Issuer;

(ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the FSMA) received by
it in connection with the issue or sale of the Notes in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuer or the Guarantors; and



--------------------------------------------------------------------------------

(iii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom.

Each initial purchaser has represented and agreed that it has not, directly or
indirectly, offered or sold and will not, directly or indirectly, offer or sell
in the Netherlands any notes with a denomination of less than €50,000 (or its
other currency equivalent) other than to persons who trade or invest in
securities in the conduct of a profession or business (which includes banks,
stockbrokers, insurance companies, pension funds, other institutional investors
and finance companies and treasury departments of large enterprises) unless one
of the other exemptions from or exceptions to the prohibition contained in
article 3 of the Dutch Securities Transactions Supervision Act 1995 (Wet
toezicht effectenverkeer 1995) is applicable and the conditions attached to such
exemption or exception are complied with.

(d) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.



--------------------------------------------------------------------------------

ANNEX D-1

Form of Opinion of McAfee & Taft, P.C. for the Company and Guarantors

We have acted as special counsel to Chaparral Energy, Inc., a Delaware
corporation (the “Issuer”), in connection with the Purchase Agreement dated
February     , 2011 (the “Purchase Agreement”) among (i) the Issuer, (ii) the
subsidiaries of the Issuer named therein as parties thereto and as guarantors of
the Initial Securities (as defined below) (collectively, the “Guarantors”), and
(iii) Wells Fargo Securities, LLC as representative for the Initial Purchasers
listed in Schedule 1 to the Purchase Agreement (the “Initial Purchasers”),
relating to the sale by the Issuer to the Initial Purchasers of $            
aggregate principal amount of the Issuer’s 8.25% Senior Notes due 2021 (the
“Initial Securities”). The Issuer and the Guarantors are referred to
collectively herein as the “Obligors.” The Initial Securities are being issued
under an Indenture dated as of February     , 2011 (the “Indenture”), by and
among the Issuer, the Guarantors and Wells Fargo Bank, National Association, as
trustee (the “Trustee”). Capitalized terms used but not defined herein have the
meanings assigned to such terms in the Purchase Agreement.

The Obligors and the Initial Purchasers have entered into a Registration Rights
Agreement, dated as of February     , 2011 (the “Registration Rights
Agreement”), pursuant to which the Obligors have agreed to file, under certain
conditions, with the Securities and Exchange Commission (the “SEC”), a
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), with respect to an offer (the “Exchange Offer”) by the
Obligors to the holders of the Initial Securities to issue and deliver to such
holders, in exchange for their Initial Securities, a like principal amount of
new notes (the “Exchange Securities”) identical to the Initial Securities in all
material respects, except that the Exchange Securities will not (except in
specified circumstances) be subject to restrictions on transfer.

We are furnishing this opinion letter to you pursuant to Section 6(g) of the
Purchase Agreement.

In rendering the opinions set forth herein, we have examined and relied on
originals or copies, certified or otherwise identified to our satisfaction, of
the following:

(a) the Issuer’s Preliminary Offering Memorandum dated February 7, 2011 (the
“Preliminary Offering Memorandum”) relating to the Initial Securities;

(b) the Issuer’s Offering Memorandum dated February 7, 2011 (the “Offering
Memorandum”) relating to the Initial Securities;

(c) the Pricing Supplement dated February 7, 2011 relating to the Initial
Securities (such document, together with the Preliminary Offering Memorandum,
being referred to herein as the “Time of Sale Information”);

(d) the Indenture;

(e) the form of the Initial Securities and the form of the Exchange Securities;

(f) the global notes executed by the Issuer pursuant to the Indenture, in the
aggregate principal amount of $            , representing the Initial Securities
purchased and sold pursuant to the Purchase Agreement with a view toward resale
in reliance on Rule 144A under the Securities Act;



--------------------------------------------------------------------------------

(g) the global notes executed by the Issuer pursuant to the Indenture, in the
aggregate principal amount of $            , representing the Initial Securities
purchased and sold pursuant to the Purchase Agreement with a view toward resale
in reliance on Regulation S under the Securities Act;

(h) the Purchase Agreement;

(i) the Registration Rights Agreement;

(j) the Certificate of Incorporation of the Issuer, certified by the Secretary
of State of the State of Delaware as in effect on February     , 2011 and
certified by the Secretary of the Issuer as in effect on each of the dates of
the adoption of the resolutions specified in paragraph (t) below, the date of
the Purchase Agreement and the date hereof (the “Issuer Charter”);

(k) the Bylaws of the Issuer (the “Issuer Bylaws”), certified by the Secretary
of the Issuer as in effect on each of the dates of the adoption of the
resolutions specified in paragraph (t) below, the date of the Purchase Agreement
and the date hereof;

(l) the Certificate of Incorporation of Green Country Supply, Inc. (“Green
Country Supply”), certified by the Secretary of State of the State of Oklahoma
as in effect on February     , 2011 and certified by the Secretary of Green
Country Supply as in effect on each of the dates of the adoption of the
resolutions specified in paragraph (t) below, the date of the Purchase Agreement
and the date hereof (the “Green Country Supply Charter”);

(m) the Bylaws of Green Country Supply (“Green Country Supply Bylaws”),
certified by the Secretary of Green Country Supply as in effect on each of the
dates of the adoption of the resolutions specified in paragraph (t) below, the
date of the Purchase Agreement and the date hereof;

(n) the Certificates of Formation of the Delaware LLCs, certified by the
Secretary of State of the State of Delaware as in effect on February     , 2011
and certified by the respective Secretaries of the Delaware LLCs as in effect on
each of the dates of the adoption of the resolutions specified in paragraph
(u) below, the date of the Purchase Agreement and the date hereof (the “Delaware
LLCs Certificates of Formation”);

(o) the Limited Liability Company Agreements of the Delaware LLCs, certified by
the respective Secretaries of the Delaware LLCs as in effect on each of the
dates of the adoption of the resolutions specified in paragraph (u) below, the
date of the Purchase Agreement and the date hereof;

(p) the Certificates of Limited Liability Company of the Oklahoma LLCs,
certified by the Secretary of State of the State of Oklahoma as in effect on
February     , 2011 and certified by the respective Secretaries of the Oklahoma
LLCs as in effect on each of the dates of the adoption of the resolutions
specified in paragraph (u) below, the date of the Purchase Agreement and the
date hereof (the “Oklahoma LLCs Certificates of Limited Liability Company”);

(q) the Limited Liability Company Agreements of the Oklahoma LLCs, certified by
the respective Secretaries of the Oklahoma LLCs as in effect on each of the
dates of the adoption of the resolutions specified in paragraph (v) below, the
date of the Purchase Agreement and the date hereof;

(r) certificates from the Secretary of State of the State of Delaware dated
February     , 2011 as to the good standing and legal existence under the laws
of the State of Delaware of the Issuer and the Delaware LLCs;



--------------------------------------------------------------------------------

(s) certificates from the Secretary of State of the State of Oklahoma dated
February     , 2011 as to the good standing and legal existence under the laws
of the State of Oklahoma of Green Country Supply and the Oklahoma LLCs;

(t) resolutions of the Board of Directors of the Issuer and Green Country
Supply, effective as of February     , 2011 certified by the Secretary of the
Issuer and the Secretary of Green Country Supply;

(u) resolutions of the Manager of each of the Delaware LLCs and the Oklahoma
LLCs, effective as of February     , 2011, certified by the Secretary of each
entity;

(v) a certificate dated the date hereof (the “Opinion Support Certificate”),
executed by the President and Chief Executive Officer of the Issuer, in the form
attached hereto as Exhibit A;

(w) any Applicable Orders (as defined below); and

(x) each of the Applicable Agreements (as defined below).

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the Obligors and such agreements,
certificates of public officials, certificates of officers or other
representatives of the Obligors and others, and such other documents,
certificates and records, as we have deemed necessary or appropriate as a basis
for the opinions set forth herein. In our examination, we have assumed the legal
capacity of all natural persons, the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, and the conformity
to authentic original documents of all documents submitted to us as certified or
photostatic copies. As to any facts material to the opinions and statements
expressed herein that we did not independently establish or verify, we have
relied, to the extent we deem appropriate, upon (i) oral or written statements
and representations of officers and other representatives of the Obligors
(including without limitation the facts certified in the Opinion Support
Certificate), (ii) representations made by the Obligors and representations made
by the Initial Purchasers in the Purchase Agreement and (iii) statements and
certifications of public officials and others.

As used herein the following terms have the respective meanings set forth below:

“Applicable Agreements” means those agreements and other instruments identified
in the Opinion Support Certificate.

“Applicable Guarantors” means Green Country Supply, the Oklahoma LLCs and the
Delaware LLCs.

“Applicable Obligor Organizational Documents” means, collectively, the following
instruments, each in the form reviewed by us, as indicated above: (i) the Issuer
Charter, (ii) the Issuer Bylaws, (iii) the Delaware LLCs Certificates of
Formation, (iv) the Oklahoma LLCs Certificates of Limited Liability Company,
(v) the Limited Liability Company Agreements of the Delaware LLCs and the
Oklahoma LLCs, (vi) the Green Country Supply Charter and (vi) the Green Country
Supply Bylaws.

“Applicable Obligors” means the Issuer and the Applicable Guarantors.

“Applicable Orders” means those orders or decrees of governmental authorities
identified on Schedule 1 to the Opinion Support Certificate. However, officers
of the Issuer have certified in the Opinion Support Certificate that there are
no Applicable Orders.



--------------------------------------------------------------------------------

“Delaware LLCs” means Chaparral Exploration, L.L.C. and CEI Acquisition, L.L.C.

“Oklahoma LLCs” means NorAm Petroleum, L.L.C., Chaparral Real Estate, L.L.C.,
Chaparral CO2, L.L.C., Chaparral Energy, L.L.C., Chaparral Resources, L.L.C.,
CEI Pipeline LLC and Roadrunner Drilling, L.L.C.

“Person” means a natural person or a legal entity organized under the laws of
any jurisdiction.

“Transaction Documents” means collectively, the following instruments, each in
the form reviewed by us, as indicated above: (i) the Purchase Agreement,
(ii) the Registration Rights Agreement, (iii) the Initial Securities and
(iv) the Indenture.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

1. The Issuer is a corporation formed, validly existing and in good standing
under the General Corporation Law of the State of Delaware (the “DGCL”). Green
Country Supply is a corporation formed, validly existing and in good standing
under the Oklahoma Business Corporation Act (the “OBCA”). The Delaware LLCs are
limited liability companies formed, validly existing and in good standing under
the Delaware Limited Liability Company Act (the “DLLCA”). The Oklahoma LLCs are
limited liability companies formed, validly existing and in good standing under
the Oklahoma Limited Liability Company Act (the “OLLCA”).

2. The Issuer has the corporate power and corporate authority under the DGCL to
(i) execute and deliver, and to incur and perform all of its obligations under,
each of the Transaction Documents to which it is a party and (ii) carry on its
business and own and lease its properties as described in the Time of Sale
Information and the Offering Memorandum. Green Country Supply has the corporate
power and corporate authority under the OBCA to (i) executive and deliver, and
to incur and perform all of its obligations under, each of the Transaction
Documents to which it is a party and (ii) carry and its business and own and
lease its properties as described in the Time of Sale Information and the
Offering Memorandum. The Delaware LLCs have the limited liability company power
and authority under the DLLCA to (i) execute and deliver, and to incur and
perform all of their obligations under, the Transaction Documents to which they
are parties and (ii) to carry on their business and own and lease their
properties as described in the Time of Sale Information and the Offering
Memorandum. The Oklahoma LLCs have the limited liability company power and
authority under the OLLCA to (i) execute and deliver, and to incur and perform
all of their obligations under, the Transaction Documents to which they are
parties and (ii) to carry on their business and own and lease their properties
as described in the Time of Sale Information and the Offering Memorandum.

3. Each of the Transaction Documents, and the issuance and sale of the Initial
Securities pursuant to the Purchase Agreement and the Indenture, has been duly
authorized by the Issuer, and each of the Transaction Documents has been duly
executed and delivered by the Issuer. The Exchange Securities have been duly
authorized by the Issuer. Each of the Purchase Agreement, the Registration
Rights Agreement and the Indenture has been duly authorized, executed and
delivered by the Applicable Guarantors.

4. None of (i) the execution and delivery by or on behalf of the Applicable
Obligors of, nor the performance of their respective obligations under, each of
the Transaction Documents to which it is a party, each in accordance with its
terms, (ii) the offering, issuance, sale and delivery of the Initial Securities
to the Initial Purchasers pursuant to the Purchase Agreement, (iii) the
offering, issuance, exchange



--------------------------------------------------------------------------------

and delivery of the Exchange Securities pursuant to the Exchange Offers
contemplated by the Registration Rights Agreement in the manner therein
contemplated, (iv) the issuance of the guaranties of the Initial Securities by
the Applicable Guarantors or (v) the issuance of the guaranties of the Exchange
Securities by the Applicable Guarantors at such time as the Exchange Securities
are issued pursuant to the Exchange Offer contemplated by the Registration
Rights Agreement in the manner therein contemplated, (A) constituted,
constitutes or will constitute (1) a violation of any of the Applicable Obligor
Organizational Documents or (2) a breach or violation, or a default (or an event
which, with notice or passage of time or both, would constitute a default) under
any Applicable Agreement, (B) resulted, results or will result in any violation
of (1) the applicable laws of the State of Oklahoma, (2) the applicable laws of
the United States of America, (3) the DGCL or DLLCA or (4) Regulation T, U or X
of the Federal Reserve Board, or (C) resulted, results or will result in the
contravention of any Applicable Order.

5. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required for the
execution and delivery by each of the Applicable Obligors of, the Transaction
Documents to which it is a party or the incurrence or performance of its
obligations thereunder, or the enforceability of any of such Transaction
Documents against any of the Applicable Obligors that is a party thereto. As
used in this paragraph, “Governmental Approval” means any consent, approval,
license, authorization or validation of, or filing, recording or registration
with, any executive, legislative, judicial, administrative or regulatory body of
the State of Oklahoma or the United States of America, pursuant to
(i) applicable laws of the State of Oklahoma, (ii) applicable laws of the United
States of America, (iii) the DGCL or (iv) the DLLCA.

6. The statements under the captions “Description of the notes” “and “Exchange
offer; Registration rights” in the Preliminary Offering Memorandum and the
Offering Memorandum, insofar as such statements purport to summarize certain
provisions of documents referred to therein and reviewed by us as described
above, fairly summarize such provisions in all material respects, subject to the
qualifications and assumptions stated therein.

7. The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the captions “Certain U.S. federal income tax considerations,”
and “Business and properties — Environmental matters and regulation,” insofar as
they refer to statements of law or legal conclusions, fairly summarize the
matters referred to therein in all material respects, subject to the
qualifications and assumptions stated therein.

8. The Indenture constitutes a valid and binding obligation of each of the
Applicable Obligors, enforceable against each of them in accordance with its
terms.

9. When authenticated by the Trustee in the manner provided in the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the
Purchase Agreement, the Initial Securities will constitute valid and binding
obligations of the Issuer, entitled to the benefits of the Indenture and
enforceable against the Issuer in accordance with its terms.

10. When the Initial Securities have been authenticated by the Trustee in the
manner provided in the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the Purchase Agreement, the guarantees of the
Initial Securities included in the Indenture will constitute valid and binding
obligations of the Applicable Guarantors, enforceable against the Applicable
Guarantors in accordance with the terms of the Indenture.

11. When validly executed by the Issuer and authenticated by the Trustee in the
manner provided in the Indenture and delivered in exchange for Initial
Securities pursuant to the Exchange Offer



--------------------------------------------------------------------------------

contemplated by the Registration Rights Agreement, the Exchange Securities will
constitute valid and binding obligations of the Issuer, entitled to the benefits
of the Indenture and enforceable against the Issuer in accordance with its
terms.

12. When the Exchange Securities have been validly executed by the Issuer and
authenticated by the Trustee in accordance with the provisions of the Indenture
and delivered in exchange for Initial Securities pursuant to the Exchange Offer
contemplated by the Registration Rights Agreement, the guarantees included in
the Indenture of the Exchange Securities will constitute valid and binding
obligations of the Applicable Guarantors, enforceable against the Applicable
Guarantors in accordance with the terms of the Indenture.

13. The Registration Rights Agreement constitutes a valid and binding obligation
of each of the Applicable Obligors, enforceable against each of them in
accordance with its terms.

14. Assuming (i) the accuracy of the representations and warranties of the
Obligors set forth in paragraphs (ee), (ff), (gg) and (hh) of Section 3 of the
Purchase Agreement, (ii) the due performance by the Obligors and the Initial
Purchasers of the covenants and agreements set forth in the Purchase Agreement,
(iii) the compliance by the Initial Purchasers with the offering and transfer
procedures and the restrictions described in the Offering Memorandum, (iv) the
accuracy of the representations and warranties of the Initial Purchasers set
forth in paragraph (b) of Section 1 of the Purchase Agreement (including Annex C
thereto), (v) the accuracy of the representations and warranties made or deemed
to be made in accordance with the Purchase Agreement and the Offering Memorandum
by purchasers to whom the Initial Purchasers initially resell the Initial
Securities, and (vi) that purchasers to whom the Initial Purchasers initially
resell the Initial Securities have been made aware of the information set forth
in the Offering Memorandum under the caption “Transfer restrictions,” (A) the
offer, issue, sale and delivery of the Initial Securities (and the guaranties
thereof by the Applicable Guarantors) to the Initial Purchasers and the initial
resale of the Initial Securities (and the guaranties thereof by the Applicable
Guarantors) by the Initial Purchasers in accordance with paragraph (b) of
Section 1 of the Purchase Agreement (including Annex C thereto), each in the
manner contemplated by the Purchase Agreement and the Offering Memorandum, do
not require registration under the Securities Act; provided, however, that we
express no opinion as to any subsequent resale of any Initial Securities (and
the guaranties thereof by the Guarantors) or any Exchange Securities (and the
guaranties thereof by the Guarantors), and (B) prior to the consummation of the
Exchange Offer or the effectiveness of the Shelf Registration Statement (as
defined in the Registration Rights Agreement), the Indenture is not required to
be qualified under the Trust Indenture Act of 1939, as amended.

15. The Issuer is not an “investment company” within the meaning of said term as
used in the Investment Company Act of 1940, as amended.

In addition, we have participated in conferences with officers and other
representatives of the Obligors, the independent registered public accounting
firm and the independent reserve engineers for the Obligors, your counsel and
your representatives at which the contents of the Time of Sale Information and
the Offering Memorandum and related matters were discussed and, although we have
not independently verified and are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained in the Time of Sale Information and the Offering Memorandum (except as
and to the extent set forth in paragraphs 6 and 7 above), on the basis of the
foregoing (relying with respect to factual matters to the extent we deem
appropriate upon statements by officers and other representatives of the
Obligors), no facts have come to our attention that have led us to believe that
(i) the Time of Sale Information, as of          p.m. on February     , 2011
(which you have informed us is a time prior to the time of the first sale of the
Initial Securities by any Initial Purchaser), contained an untrue



--------------------------------------------------------------------------------

statement of a material fact or omitted to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, or (ii) the Offering Memorandum, as of its date and as of
the date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, it being understood that we express no opinion, statement or belief
in this letter with respect to (i) the historical financial statements and
related schedules, including the notes and schedules thereto and the auditor’s
reports thereon and (ii) any other reserve, financial or accounting data,
included in, or excluded from, the Offering Memorandum or the Time of Sale
Information.

We express no opinion as to the laws of any jurisdiction other than
(i) applicable laws of the State of Oklahoma, (ii) applicable laws of the United
States of America, (iii) certain other specified laws of the United States of
America to the extent referred to specifically herein, (iv) the DGCL and (v) the
DLLCA. References herein to “applicable laws” mean those laws, rules and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Transaction Documents, without our having made any
special investigation as to the applicability of any specific law, rule or
regulation, and that are not the subject of a specific opinion herein referring
expressly to a particular law or laws; provided however, that such references to
“applicable laws” (including without limitation those appearing in paragraphs 4
and 5 above) do not include any municipal or other local laws, rules or
regulations, or any antifraud, environmental, labor, securities, tax, insurance
or antitrust, laws, rules or regulations.

Our opinions expressed herein are subject to the following additional
assumptions and qualifications:

(i) The opinions set forth in paragraph 1 above as to the valid existence and
good standing of the Issuer and the other entities mentioned in such paragraph
are based solely upon our review of certificates and other communications from
the appropriate public officials.

(ii) In rendering the opinions set forth in paragraph 4 above regarding
Applicable Agreements, we do not express any opinion, however, as to whether the
execution or delivery by the Obligors of the Transaction Documents, or the
incurrence or performance by any of the Obligors of its obligations thereunder,
will constitute a violation of, or a default under or as a result of, any
covenant, restriction or provision, in each case with respect to any financial
ratio or test or any aspect of the financial condition or results of operation
of any of the Obligors.

(iii) The opinion set forth in paragraph 7 above with respect to United States
federal income tax considerations is based upon our interpretations of current
United States federal income tax law, including court authority and existing
final and temporary U.S. Treasury regulations, which are subject to change both
prospectively and retroactively, and upon the assumptions and qualifications
discussed herein. We note that such opinion represents merely our best legal
judgment on the matters presented and that others may disagree with our
conclusion. Such opinion is not binding upon the Internal Revenue Service or
courts, and there is no guarantee that the Internal Revenue Service will not
successfully challenge our conclusions. No assurance can be given that future
legislative, judicial or administrative changes, on either a prospective or
retroactive basis, would not adversely affect the accuracy of our conclusions.

(iv) Treasury Circular 230 Disclosure. This disclosure is provided to comply
with Treasury Circular 230. The opinion set forth in paragraph 7 of this letter
is not intended or written to be used, and cannot be used, by any person for the
purpose of avoiding tax penalties that may be imposed on the person. Such
opinion was written to support the promoting, marketing or recommending of the
transactions or matters addressed by this written advice, and the taxpayer
should seek advice based on the taxpayer’s particular circumstances from an
independent tax advisor. No limitation has been imposed by our firm on
disclosure of the tax treatment or tax structure of the transaction.



--------------------------------------------------------------------------------

(v) Our opinions in paragraphs 8, 9, 10, 11, 12 and 13 above may be:

(1) limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws relating to or affecting
the rights of creditors generally; and

(2) subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and concepts of materiality,
reasonableness, good faith and fair dealing.

(vi) With respect to our opinions in paragraphs 8, 9, 10, 11, 12 and 13, the
Transaction Documents state that they are governed by the laws of the State of
New York. Section 162 of Title 15 of the Oklahoma Statutes provides as follows:

A contract is to be interpreted according to the law and usage of the place
where it is to be performed, or, if it does not indicate a place of performance,
according to the law and usage of the place where it is made.

In addition to the general choice of law rule stated above, 12A Okla. Stat. §
1-301(1) states as follows:

Except as provided hereafter in this section, when a transaction bears a
reasonable relation to this state and also to another state or nation, the
parties may agree that the law either of this state or of such other state or
nation shall govern their rights and duties…

The Oklahoma courts have held in cases construing choice of law provisions in
promissory notes that an express provision by the parties designating a place of
performance or providing a specific choice of law will be given effect if the
designated state bears a reasonable relation to the transaction, unless to give
it effect would violate the public policy of Oklahoma. Although we have found no
Oklahoma cases specifically addressing the choice of law applicable to a note
purchase agreement or a guaranty, we believe that, based on such decisions, an
Oklahoma court would give effect to the choice of law provisions in the
Transaction Documents that call for the application of New York law as long as
Oklahoma public policy is not violated.

(vii) We express no opinion as to the effect of the laws of any jurisdiction in
which any holder of any Initial Security or Exchange Security is located (other
than the State of Oklahoma) that limit the interest, fees or other charges such
holder may impose for the loan or use of money or other credit.

(viii) We express no opinion as to the validity, binding effect or
enforceability of [Section 4.9] of the Indenture or the first two sentences of
[Section 7.7 of the Indenture].



--------------------------------------------------------------------------------

(ix) We express no opinion as to the validity, effect or enforceability of any
provisions:

(1) purporting to establish particular notice periods or actions as
“reasonable,” to establish evidentiary standards or limitations periods for
suits or proceedings to enforce such documents or otherwise, to establish
certain determinations (including determinations of contracting parties and
judgments of courts) as conclusive or conclusive absent manifest error, to
commit the same to the discretion of any Person or permit any Person to act in
its sole judgment or to waive rights to notice (including, without limitation,
notice of acceleration, demands, defenses, counterclaims or setoffs);

(2) providing that the assertion or employment of any right or remedy shall not
prevent the concurrent assertion or employment of any other right or remedy, or
that each and every remedy shall be cumulative and in addition to every other
remedy or that any delay or omission to exercise any right or remedy shall not
impair any other right or remedy or constitute a waiver thereof;

(3) relating to severability or separability;

(4) purporting to limit the liability of, or to exculpate, any Person, including
without limitation any provision that purports to waive liability for violation
of securities laws;

(5) that constitute an agreement to agree in the future on any matter;

(6) that relate to indemnification, contribution or reimbursement obligations to
the extent any such provisions (A) would purport to require any Person to
provide indemnification, contribution or reimbursement in respect of the
negligence, recklessness, willful misconduct or unlawful or wrongful behavior of
any Person, (B) violate any law, rule or regulation (including any federal or
state securities law, rule or regulation) or (C) are determined to be contrary
to public policy;

(7) purporting to establish any obligation of any party as absolute or
unconditional regardless of the occurrence or non-occurrence or existence or
nonexistence of any event or other state of facts;

(8) purporting to obligate any party to conform to a standard that may not be
objectively determinable or employing items that are vague or have no commonly
accepted meaning in the context in which used;

(9) purporting to require the payment of liquidated damages, premiums,
additional interest or similar amounts, however denominated, for failure to
timely comply with obligations under the Registration Rights Agreement; or

(10) purporting to require that all amendments, waivers and terminations be in
writing or the disregard of any course of dealing or usage of trade.

(x) In making our examination of executed documents, we have assumed (except to
the extent that we expressly opine above) (1) the valid existence and good
standing of each of the parties thereto, (2) that such parties had the power and
authority, corporate, partnership, limited liability company or other, to enter
into and to incur and perform all their obligations thereunder, (3) the due
authorization by all requisite action, corporate, partnership, limited liability
company or other, and the due execution and delivery by such parties of such
documents and (4) to the extent such documents purport to constitute agreements,
that each of such documents constitutes the legal, valid and binding obligation
of each party



--------------------------------------------------------------------------------

thereto, enforceable against such party in accordance with its terms. In this
paragraph (x), all references to parties to documents shall be deemed to mean
and include each of such parties, and each other person (if any) directly or
indirectly acting on its behalf.

(xi) Except to the extent that we expressly opine above, we have assumed that
the execution and delivery of the Transaction Documents, and the incurrence and
performance of the obligations thereunder of the parties thereto do not and will
not contravene, breach, violate or constitute a default under (with the giving
of notice, the passage of time or otherwise) (1) the certificate or articles of
incorporation, certificate of formation, charter, bylaws, limited liability
company agreement, limited partnership agreement or similar organic document of
any such party, (2) any contract, indenture, mortgage, loan agreement, note,
lease or other agreement or instrument, (3) any statute, law, rule, or
regulation, (4) any judicial or administrative order or decree of any
governmental authority, or (5) any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any governmental
authority, in each case, to which any party to the Transaction Documents or any
of its subsidiaries or any of their respective properties may be subject, or by
which any of them may be bound or affected. Further, we have assumed the
compliance by each such party, other than the Obligors, with all laws, rules and
regulations applicable to it, as well as the compliance by the each of the
Obligors, and each other person (if any) directly or indirectly acting on its
behalf, with all laws, rules and regulations that may be applicable to it solely
by virtue of the particular nature of the business conducted by it or any goods
or services produced or rendered by it or property owned, operated or leased by
it, or any other facts pertaining specifically to it. In this paragraph (xi),
all references to parties to the Transaction Documents, other than the first
such reference, shall be deemed to mean and include each of such parties, and
each other person (if any) directly or indirectly acting on its behalf.

(xii) Without limiting the generality of our qualification in clause (1) of
paragraph (v) above, we express no opinion as to the applicability or effect of
any preference, fraudulent transfer or conveyance, or similar law on the
Transaction Documents or any transactions contemplated thereby or any opinion
expressed herein.

(xiii) Except to the extent that we expressly opine above, we have assumed that
no authorization, consent or other approval of, notice to or registration,
recording or filing with any court, governmental authority or regulatory body
(other than routine informational filings, filings under the Securities Act and
filings under the Securities Exchange Act of 1934, as amended) is required to
authorize, or is required in connection with the transactions contemplated by
the Transaction Documents, the execution or delivery of thereof by or on behalf
of any party thereto or the incurrence or performance by any of the parties
thereto of its obligations thereunder.

(xiv) The opinion expressed in paragraph 15 above is given in reliance upon
facts set forth in the Opinion Support Certificate.

(xv) We advise you that certain of the guaranty and surety waivers contained in
the Indenture may be unenforceable in whole or in part.

(xvi) We understand that you are receiving a separate opinion letter dated the
date hereof from Robert W. Kelly II, Esq., General Counsel of the Issuer. We
(1) have assumed the accuracy of the opinions and statements expressed therein
and (2) assume no responsibility for such opinions and statements.

(xvii) We have assumed that the sale of the Initial Securities pursuant to
Regulation S under the Securities Act is not part of a plan or scheme to evade
the registration provisions of the Securities Act.



--------------------------------------------------------------------------------

This opinion is being furnished only to you in connection with the sale of the
Initial Securities under the Purchase Agreement occurring today and is solely
for your benefit and is not to be used, circulated, quoted or otherwise referred
to for any other purpose or relied upon by any other Person, including any
purchaser of any Initial Securities or Exchange Securities from you and any
subsequent purchaser of any Initial Securities or Exchange Securities, without
our express written permission. The opinions expressed herein are as of the date
hereof only and are based on laws, orders, contract terms and provisions, and
facts as of such date, and we disclaim any obligation to update this opinion
letter after such date or to advise you of changes of facts stated or assumed
herein or any subsequent changes in applicable law.

 

   Very truly yours,    McAfee & Taft A Professional Corporation



--------------------------------------------------------------------------------

Exhibit A

Chaparral Energy, Inc.

Officer’s Certificate

February     , 2011

Reference is made to the Purchase Agreement dated as of February     , 2011 (the
“Purchase Agreement”) by and among (i) Chaparral Energy, Inc., a Delaware
corporation (the “Company”), (ii) the subsidiaries of the Company named therein
as parties thereto and as guarantors of securities purchased and sold pursuant
thereto, and (iii) Wells Fargo Securities, LLC, as representative of the initial
purchasers of securities purchased and sold pursuant thereto (collectively, the
“Initial Purchasers”). The undersigned, Mark A. Fischer, hereby certifies that
he is the Chief Executive Officer and President of the Company.

Such officer understands that pursuant to the Purchase Agreement, McAfee & Taft
A Professional Corporation (“McAfee & Taft”), special counsel to the Company, is
delivering to the Initial Purchasers an opinion letter dated the date hereof
(the “Opinion Letter”). Such officer further understands that McAfee & Taft is
relying on this certificate and the statements made herein in rendering certain
of the opinions expressed in the Opinion Letter.

With regard to the foregoing, the undersigned certifies that he has made due
inquiry of all persons necessary or appropriate to verify or confirm the
statements contained herein, and he further certifies the following:

1. Attached as a schedule to either the Company’s 2009 Form 10-K or its Form
10-Q for the Quarter ended September 30, 2010 is a true, accurate and complete
list of every indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease or other agreement (collectively, the “Applicable Agreements”)
that is both (a) material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its subsidiaries,
considered as a single enterprise, and (b) an instrument by which the Company or
any of its subsidiaries is bound or by which the Company or any of its
subsidiaries or any of its properties may be bound or affected.

2. Attached as Schedule 1 to this Officer’s Certificate is a true, accurate and
complete list of every order, judgment or decree (collectively, the “Applicable
Orders”) of any governmental authority by which the Company or any of its
subsidiaries or any of its properties is bound, that is material in relation to
the business, operations, affairs, financial condition, assets, or properties of
the Company and its subsidiaries, considered as a single enterprise.

3. The Company and its subsidiaries are engaged in businesses other than that of
investing, reinvesting, owning, holding or trading in Securities. Furthermore,
the Company and its subsidiaries:

(a) are not engaged primarily, nor does any of them hold itself out as being
engaged primarily, nor does any of them propose to engage primarily, in the
business of investing, reinvesting, or trading in Securities;

(b) are not engaged, nor do any of them propose to engage, in the business of
issuing Face-Amount Certificates of the Installment Type, nor has any of them
been engaged in such business and has any such certificates outstanding;



--------------------------------------------------------------------------------

(c) are not engaged, nor does any of them propose to engage, in the business of
investing, reinvesting, owning, holding or trading in Securities (other than
Securities of its respective subsidiaries); and

(d) do not own, nor does any of them propose to acquire, Investment Securities
having a value exceeding 40 percent of the value of its total assets (exclusive
of Government Securities and cash items) on an unconsolidated basis.

4. The Company and its subsidiaries do not own, and none of the proceeds from
the offering of notes contemplated by the Purchase Agreement will be used
directly or indirectly to purchase or carry, any “margin stock” as defined in
Regulation U promulgated by the Board of Governors of the Federal Reserve
System.

As used in paragraph 3 of this certificate:

“Face-Amount Certificate of the Installment Type” means any certificate,
investment contract or other Security which represents an obligation on the part
of its issuer to pay a stated or determinable sum or sums at a fixed or
determinable date or dates more than twenty-four months after the date of
issuance, in consideration of the payment of periodic installments of a stated
or determinable amount;

“Government Security” means any Security issued or guaranteed as to principal or
interest by the United States of America, or by an entity controlled or
supervised by and acting as an instrumentality of the Government of the United
States of America pursuant to authority granted by the Congress of the United
States of America; or any certificate of deposit for any of the foregoing;

“Investment Securities” means all Securities, except (i) Government Securities
and (ii) Securities issued by majority-owned subsidiaries of the owner, which
subsidiaries: (A) are not themselves engaged in any activity described in
clauses (a) through (c) of paragraph 3 of this certificate; and (B) do not own
or propose to own Investment Securities having a value exceeding 40 percent of
the value of each such subsidiary’s total assets (exclusive of Government
Securities and cash items) on an unconsolidated basis; and

“Security” or “Securities” means any note, stock, treasury stock, bond,
debenture, evidence of indebtedness, certificate of interest or participation in
any profit-sharing agreement, collateral-trust certificate, preorganization
certificate or subscription, transferable share, investment contract,
voting-trust certificate, certificate of deposit for a security, fractional
undivided interest in oil, gas or other mineral rights, any put, call, straddle,
option or privilege on any security (including a certificate of deposit) or on
any group or index of securities (including any interest therein or based on the
value thereof), or any put, call, straddle, option or privilege entered into on
a national securities exchange relating to foreign currency, or, in general, any
interest or instrument commonly known as a “security,” or any certificate of
interest or participation in, temporary or interim certificate for, receipt for,
guarantee of, or warrant or right to subscribe to or purchase, any of the
foregoing.

IN WITNESS WHEREOF the undersigned has executed this Officer’s Certificate as of
the date first written above.

 

 

Mark A. Fischer



--------------------------------------------------------------------------------

Schedule 1

Applicable Orders

None.



--------------------------------------------------------------------------------

ANNEX D-2

Form of Opinion of Robert W. Kelly II, Esq., General Counsel of the Company

Ladies and Gentlemen:

This legal opinion is provided to you pursuant to Section 6(g) of the Purchase
Agreement, dated February     , 2011 (the “Purchase Agreement”), between
(i) Chaparral Energy, Inc., a Delaware corporation (the “Company”), (ii) the
unrestricted subsidiaries of the Company named therein as parties thereto and
listed in Schedule 2 thereto as guarantors (collectively, the “Guarantors”) and
(iii) Wells Fargo Securities, LLC, [others] (the “Initial Purchasers”) relating
to the issuance and sale by the Company of $400,000,000 aggregate principal
amount of 8.25% Senior Notes due 2021 (the “Securities”). Capitalized terms used
herein, which are not otherwise defined, shall have the same meaning assigned to
such term under the Purchase Agreement.

In my capacity as counsel to the Company, I, or attorneys over whom I exercise
supervision, have examined the preliminary Offering Memorandum dated February
    , 2011 (the “Preliminary Offering Memorandum”, as supplemented by the
Pricing Supplement dated February     , 2011 (the “Pricing Supplement” and,
together with the Preliminary Offering Memorandum, the “Time of Sale
Information”) and the final Offering Memorandum dated February     , 2011
related to the offering and the sale of the Securities (the “Offering
Memorandum”). In addition, I, or attorneys over whom I exercise supervision,
have examined the originals, or copies identified to our satisfaction, of such
corporate records of the Company and its subsidiaries, including the Guarantors,
certificates of public officials, officers of the Company and its subsidiaries,
including the Guarantors, and other persons and such other documents, agreements
and instruments as I have deemed necessary as a basis for the opinions
hereinafter expressed.

Based on the foregoing, I am of the opinion that:

1. The Company has been duly qualified as a foreign corporation to transact
business and is in good standing in the State of Oklahoma.

2. The Guarantors are organized in the states set opposite their names on
Schedule 2 of the Purchase Agreement (the “Applicable Guarantors,” and each an
“Applicable Guarantor”) and each has been duly formed, is validly existing as a
corporation or limited liability company, as the case may be, in good standing
under the laws of its respective state, and has the corporate or limited
liability company power and authority to own, lease and operate its properties
and to conduct its business as described in the Time of Sale Information and the
Offering Memorandum.

3. Each of the Purchase Agreement, the Registration Rights Agreement, the
Indenture and the Securities, and the issuance and sale of the Securities
pursuant to the Purchase Agreement and the Indenture, has been duly authorized
by the Sole Member of the Applicable Guarantors or in the case of Green Country
Supply, Inc., its Board of Directors, and each of the Purchase Agreement, the
Registration Rights Agreement and the Indenture, including the guarantee of the
Securities and Exchange Securities pursuant to the Indenture, has been validly
executed and delivered by each of the Applicable Guarantors.



--------------------------------------------------------------------------------

4. The execution, delivery and performance of the Purchase Agreement, the
Registration Rights Agreement, the Indenture and the Securities by the Company
and the Guarantors, the compliance by the Company and the Guarantors with all
the provisions thereof and the consummation of the transactions contemplated
hereby and thereby will not, to my knowledge, (A) violate any indenture, loan
agreement, mortgage, lease or other agreement or instrument to which the Company
or any Guarantor is a party or by which the Company or any Guarantor or their
respective property is bound or (B) violate or conflict with any judgment, order
or decree of any court or governmental body or agency having jurisdiction over
the Company or any Guarantor or their respective property, except in each case,
for such violations as would not have a Material Adverse Effect.

5. To my knowledge after due inquiry, there are no legal or governmental
proceedings required to be described in the Time of Sale Information and the
Offering Memorandum which are not described as required or of any contracts or
documents of a character required to be described in the Time of Sale
Information and the Offering Memorandum which are not described as required, and
in each case insofar as such descriptions constitute summaries of the legal
matters, documents or proceedings referred to in the Time of Sale Information
and the Offering Memorandum, fairly present as of the date of the Purchase
Agreement the information disclosed in the Time of Sale Information and the
Offering Memorandum in all material aspects, it being understood that I express
no opinion as to the financial statements or schedules or other financial data
contained in the Time of Sale Information and the Offering Memorandum.

The opinions expressed herein are limited to the federal laws of the United
States and, to the extent relevant hereto, the laws of the State of Oklahoma, as
currently in effect. I assume no obligation to supplement this opinion if any
applicable laws change after the date hereof or if I become aware of any facts
that might change the opinions expressed herein after the date hereof.

This opinion is given as of the date hereof and is solely for the benefit of the
Initial Purchasers and the Trustee in connection with the transactions
contemplated by the Purchase Agreement. This opinion may be relied upon by
McAfee Taft A Professional Corporation. in connection with their opinion
rendered in connection with the transactions contemplated by the Purchase
Agreement. This opinion may not be relied upon for any other purpose or relied
upon by any other person for any purpose without my prior written consent.

 

Very truly yours, Robert W. Kelly II Senior Vice President and General Counsel



--------------------------------------------------------------------------------

Exhibit A

Form of Registration Rights Agreement

[Provided separately]